OPINION

Per Curiam:

A divorced father appeals from an order of the district court granting “full and complete custody, care and control” of his minor son to the mother, his former wife. The order also relieved the father from further support payments for his son.
The father construes the order to deny him reasonable visitation and appeals on that basis. He does not challenge the award of custody.
The order is silent with regard to visitation, and we are not willing to imply a denial of visitation nor assume that so drastic a penalty was intended by the court below. Moreover, with regard to that part of the order relieving the father of further *290child support, required findings as to the effect of total suspension of child support upon the present comfort and future well-being of the child were not made. Noble v. Noble, 86 Nev. 459, 470 P.2d 430 (1970).
Accordingly, we remand this case to the district court for further proceedings consistent with this opinion.